EXHIBIT 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 4 dated as of April 3, 2017 (this “Amendment”), to the CREDIT
AGREEMENT dated as of May 12, 2015 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among THE CHEMOURS COMPANY,
a Delaware corporation (the “Borrower”), the LENDERS and ISSUING BANKS party
thereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent (the
“Administrative Agent”).  Capitalized terms used in this Amendment but not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement.

WHEREAS pursuant to the Credit Agreement, the Lenders and the Issuing Banks have
agreed to extend credit to the Borrower on the terms and subject to the
conditions set forth therein;

WHEREAS the Borrower intends to incur (a) a new Class of Term Loans, denominated
in Euros, in an aggregate principal amount equal to €400,000,000 (the “Tranche
B-1 Euro Term Loans”) and (b) a new Class of Term Loans, denominated in dollars,
in an aggregate principal amount equal to $940,000,000 (the “Tranche B-1 US$
Term Loans”), the proceeds of which will be used to refinance the Tranche B Term
Loans outstanding as of the Amendment No. 4 Effective Date (as defined below)
and to pay fees and expenses related to the foregoing;

WHEREAS the Borrower has requested that certain provisions of the Credit
Agreement be amended as set forth herein to permit the incurrence of the Tranche
B-1 Euro Term Loans and the Tranche B-1 US$ Term Loans and to make additional
revisions to the Credit Agreement as set forth herein;

WHEREAS the Borrower has requested that (a) the financial institutions set forth
on Schedule I hereto (the “Tranche B-1 Euro Term Lenders”) commit to make the
Tranche B-1 Euro Term Loans on the Amendment No. 4 Effective Date (the
commitment of each Tranche B-1 Euro Term Lender to provide its applicable
portion of the Tranche B-1 Euro Term Loans, as set forth opposite such Tranche
B-1 Euro Term Lender’s name on Schedule I hereto, is such Tranche B-1 Euro Term
Lender’s “Tranche B-1 Euro Term Commitment”) and (b) the financial institutions
set forth on Schedule II hereto (the “Tranche B-1 US$ Term Lenders”) commit to
make the Tranche B-1 US$ Term Loans on the Amendment No. 4 Effective Date (the
commitment of each Tranche B-1 US$ Term Lender to provide its applicable portion
of the Tranche B-1 US$ Term Loans, as set forth opposite such Tranche B-1 US$
Term Lender’s name on Schedule II hereto, is such Tranche B-1 US$ Term Lender’s
“Tranche B-1 US$ Term Commitment”);

WHEREAS the Tranche B-1 Euro Term Lenders are willing to make the Tranche B-1
Euro Term Loans, and the Tranche B-1 US$ Term Lenders are willing to make the
Tranche B-1 US$ Term Loans, in each case to the Borrower on the Amendment No. 4
Effective Date on the terms and subject to the conditions set forth herein;

 

--------------------------------------------------------------------------------

2

WHEREAS the undersigned Lenders are willing to amend such provisions of the
Credit Agreement, in each case on the terms and subject to the conditions set
forth herein; and

WHEREAS Barclays Bank PLC and JPMorgan Chase Bank, N.A. will be joint lead
arrangers and joint bookrunners with respect to this Amendment and the new term
loan facilities described herein, and Citigroup Global Markets Inc. will be a
joint lead arranger with respect to this Amendment and the new term loan
facilities described herein.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

SECTION 1.  Tranche B-1 Euro Term Loans; Tranche B-1 US$ Term Loans.

(a)  Subject to the satisfaction of the conditions precedent set forth in
Section 11 hereof, each Tranche B-1 Euro Term Lender agrees, severally and not
jointly, to make, on the Amendment No. 4 Effective Date, a Tranche B-1 Euro Term
Loan to the Borrower in an aggregate principal amount equal to its Tranche B-1
Euro Term Commitment.  The Tranche B-1 Euro Term Commitment of each Tranche B-1
Euro Term Lender shall automatically terminate upon the making of the Tranche
B-1 Euro Term Loans on the Amendment No. 4 Effective Date.  Amount repaid or
prepaid in respect of the Tranche B-1 Euro Term Loans may not be reborrowed.

(b)  Subject to the satisfaction of the conditions precedent set forth in
Section 11 hereof and to the provisions of paragraph (e) of this Section 1, each
Tranche B-1 US$ Term Lender agrees, severally and not jointly, to make, on the
Amendment No. 4 Effective Date, a Tranche B-1 US$ Term Loan to the Borrower in
an aggregate principal amount equal to its Tranche B-1 US$ Term Commitment.  The
Tranche B-1 US$ Term Commitment of each Tranche B-1 US$ Term Lender shall
automatically terminate upon the making of the Tranche B-1 US$ Term Loans on the
Amendment No. 4 Effective Date.  Amount repaid or prepaid in respect of the
Tranche B-1 US$ Term Loans may not be reborrowed.

(c)  The proceeds of the Tranche B-1 Euro Term Loans and the Tranche B-1 US$
Term Loans shall be used by the Borrower on the Amendment No. 4 Effective Date
solely to prepay the entire principal amount of the Tranche B Term Loans
outstanding as of the Amendment No. 4 Effective Date, together with accrued but
unpaid interest thereon, and the fees and expenses of the Borrower payable in
connection with this Amendment, the Tranche B-1 Euro Term Commitments, the
Tranche B-1 US$ Term Commitment, the Tranche B-1 Euro Term Loans and the Tranche
B-1 US$ Term Loans.

(d)  Immediately upon the consummation of the transactions referenced in
paragraphs (a) and (b) of this Section 1, each reference to the terms “Lenders”
and “Term

 

--------------------------------------------------------------------------------

3

Lenders” in the Loan Documents shall be deemed to include the Tranche B-1 Euro
Term Lenders and the Tranche B-1 US$ Term Lenders, and each reference to the
terms “Loans” and “Term Loans” in the Loan Documents shall be deemed to include
the Tranche B-1 Euro Term Loans and the Tranche B-1 US$ Term Loans.

(e)  Notwithstanding anything herein to the contrary, (i) each Tranche B-1 US$
Term Lender holding Tranche B Term Loans immediately prior to the Amendment No.
4 Effective Date that checks the “Cashless Roll” option on its signature page
hereto (each such Tranche B-1 US$ Term Lender, an “Existing Lender”) shall, in
lieu of its requirement to make a Tranche B-1 US$ Term Loan in accordance with
paragraph (b) of this Section 1, be deemed to have made to the Borrower a
Tranche B-1 US$ Term Loan on the Amendment No. 4 Effective Date in an amount
equal to the lesser of (A) the aggregate principal amount of the Tranche B Term
Loans held by such Existing Lender immediately prior to the Amendment No. 4
Effective Date (such Existing Lender’s “Existing Term Loan Amount”) and (B) such
Existing Lender’s Tranche B-1 US$ Term Commitment; provided that if such
Existing Lender’s Tranche B-1 US$ Term Commitment exceeds such Existing Lender’s
Existing Term Loan Amount, then such Existing Lender shall be required to make a
Tranche B-1 US$ Term Loan to the Borrower on the Amendment No. 4 Effective Date
in accordance with paragraph (b) of this Section 1 in an aggregate principal
amount equal to such excess, and (ii) the Borrower shall, in lieu of its
obligation to prepay the Tranche B Term Loans of any Existing Lender in
accordance with paragraph (c) of this Section 1, be deemed to have prepaid, on
the Amendment No. 4 Effective Date, an amount of the Tranche B Term Loans of
each Existing Lender in an aggregate principal amount equal to the lesser of (A)
such Existing Lender’s Existing Term Loan Amount and (B) such Existing Lender’s
Tranche B-1 US$ Term Commitment; provided that (1) if such Existing Lender’s
Existing Term Loan Amount exceeds such Existing Lender’s Tranche B-1 US$ Term
Commitment, then the Borrower shall be required to prepay in full, on the
Amendment No. 4 Effective Date in accordance with paragraph (c) of this Section
1, the outstanding principal amount of the Tranche B Term Loans of such Existing
Lender not deemed to be prepaid pursuant to this clause (ii) and (2)
notwithstanding the operation of this clause (ii), the Borrower shall be
required to pay to such Existing Lender, on the Amendment No. 4 Effective Date,
all accrued but unpaid interest and fees on the outstanding principal amount of
the Tranche B Term Loans of such Existing Lender immediately prior to the
Amendment No. 4 Effective Date.

(f)  Each Existing Lender party hereto hereby waives any requirement to pay any
amounts due and owing to it pursuant to Section 2.16 of the Credit Agreement as
a result of the transactions described in paragraphs (b), (c) and (e) of this
Section 1.

SECTION 2.  Amendments to Article I of the Credit Agreement.  Article I of the
Credit Agreement is hereby amended as follows:

(a)  The following new definitions are hereby added to Section 1.01 of the
Credit Agreement in the appropriate alphabetical order:

 

--------------------------------------------------------------------------------

4

(i) “Amendment No. 4” means Amendment No. 4, dated as of April 3, 2017, to this
Agreement, among the Borrower, the Lenders party thereto (including the Tranche
B-1 Euro Term Lenders and the Tranche B-1 US$ Term Lenders) and the
Administrative Agent.

(ii) “Amendment No. 4 Effective Date” has the meaning assigned to such term in
Amendment No. 4.

(iii) “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

(iv) “Debtor Relief Laws” means, collectively, the Bankruptcy Code and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws in the United States of America, any State thereof
or the District of Columbia or in any other applicable jurisdiction from time to
time in effect.

(v) “DQ List” has the meaning assigned to such term in Section 9.04(g)(iv).

(vi) “Total Assets” means the total assets of the Borrower and the Restricted
Subsidiaries on a consolidated basis, as shown on the most recent consolidated
balance sheet of the Borrower (giving pro forma effect to any acquisitions or
dispositions of assets or properties that have been made by the Borrower or any
Restricted Subsidiary subsequent to the date of such balance sheet, including
through mergers or consolidations).

(vii) “Tranche B-1 Euro Term Commitment” has the meaning assigned to such term
in Amendment No. 4.  The initial aggregate amount of the Lenders’ Tranche B-1
Euro Term Commitments is €400,000,000.

(viii) “Tranche B-1 Euro Term Lender” means a Lender with a Tranche B-1 Euro
Term Commitment or an outstanding Tranche B-1 Euro Term Loan.

(ix) “Tranche B-1 Euro Term Loan” means a Loan made pursuant to Section 1(a) of
Amendment No. 4.

(x) “Tranche B-1 Euro Term Maturity Date” means May 12, 2022, as the same may be
extended pursuant to Section 2.22.

(xi) “Tranche B-1 US$ Term Commitment” has the meaning assigned to such term in
Amendment No. 4.  The initial aggregate amount of the Lenders’ Tranche B-1 US$
Term Commitments is $940,000,000.

(xii) “Tranche B-1 US$ Term Lender” means a Lender with a Tranche B-1 US$ Term
Commitment or an outstanding Tranche B-1 US$ Term Loan.

 

--------------------------------------------------------------------------------

5

(xiii) “Tranche B-1 US$ Term Loan” means a Loan made pursuant to Section 1(b) of
Amendment No. 4.

(xiv) “Tranche B-1 US$ Term Maturity Date” means May 12, 2022, as the same may
be extended pursuant to Section 2.22.

(xv) “Undisclosed Administration” means, in relation to a Revolving Lender or
its direct or indirect parent company, the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian, or other
similar official by a supervisory authority or regulator under or based on the
law in the country where such Lender or such parent company is subject to home
jurisdiction, if applicable law requires that such appointment not be disclosed.

(b)  The definition of the term “Adjusted EURIBO Rate” in Section 1.01 of the
Credit Agreement is hereby amended by adding the following sentence at the end
thereof:  “Notwithstanding the foregoing, in the case of Tranche B-1 Euro Term
Loans, in no event shall the Adjusted EURIBO Rate at any time be less than 0.75%
per annum.”

(c)  The definition of the term “Adjusted LIBO Rate” in Section 1.01 of the
Credit Agreement is hereby amended by replacing the last sentence thereof with
the following sentence:  “Notwithstanding the foregoing, (A) in the case of
Tranche B Term Loans, in no event shall the Adjusted LIBOR Rate at any time be
less than 0.75% per annum and (B) in the case of Tranche B-1 US$ Term Loans, in
no event shall the Adjusted LIBOR Rate at any time be less than 0.00% per
annum.”

(d)  The definition of the term “Alternate Base Rate” in Section 1.01 of the
Credit Agreement is hereby amended by replacing the last sentence thereof with
the following sentence:  “Notwithstanding the foregoing, (i) in the case of
Tranche B Term Loans, in no event shall the Alternate Base Rate at any time be
less than 1.75% per annum and (ii) in the case of Tranche B-1 US$ Term Loans, in
no event shall the Alternate Base Rate at any time be less than 1.00% per
annum.”

(e)  The definition of the term “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby amended by (i) changing the current clause (b) in such
Section to clause (d) and (ii) inserting the following new clauses (b) and (c)
in the appropriate alphabetical order:  “(b) with respect to any Loan that is a
Tranche B-1 Euro Term Loan, 2.25% per annum, (c) with respect to any Loan that
is a Tranche B-1 US$ Term Loan, (i) 1.50% per annum, in the case of an ABR Loan,
and (ii) 2.50% per annum, in the case of a Eurocurrency Loan,”.

(f)  The definition of the term “Arrangers” is hereby amended by adding the text
“(or any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the Amendment No. 4 Effective
Date)” immediately after the text “Merrill Lynch, Pierce, Fenner & Smith
Incorporated” in such definition.

 

--------------------------------------------------------------------------------

6

(g)  The definition of the term “Arrangement and Commitment Letter” is hereby
amended and restated in its entirety to read as follows:

“Arrangement Letter” means that certain Arrangement Letter dated as of March 19,
2017 (as amended, modified or supplemented from time to time), among Barclays
Bank PLC, JPMorgan Chase Bank, N.A., and the Borrower.

(h)  The definition of the term “Bankruptcy Event” in Section 1.01 of the Credit
Agreement is hereby amended by adding the text “(1) an Undisclosed
Administration or (2)” immediately after the text “a Bankruptcy Event shall not
result solely by virtue” appearing in the first proviso to such definition.

(i)  The definition of the term “Class” in Section 1.01 of the Credit Agreement
is hereby amended by (i) adding the text “Tranche B-1 Euro Term Loans, Tranche
B-1 US$ Term Loans,” immediately after the text “Tranche B Term Loans,” in
clause (a) of such definition and (ii) adding the text “, a Tranche B-1 Euro
Term Commitment, a Tranche B-1 US$ Term Commitment” immediately after the text
“Tranche B Term Commitment” in clause (b) of such definition.

(j)  The definition of the term “Commitment” in Section 1.01 of the Credit
Agreement is hereby amended by adding the text “Tranche B-1 Euro Term
Commitment, Tranche B-1 US$ Term Commitment,” immediately after the text
“Tranche B Term Commitment,” in clause (a) of such definition.

(k)  The definition of the term “Disqualified Institutions” in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Disqualified Institutions” has the meaning assigned to such term in the
Arrangement Letter.  It is understood and agreed by the parties hereto that any
modification to the DQ List will not be effective until the date that is three
Business Days following the receipt by the Administrative Agent and the Lenders
(including by posting to the Platform) of written notice from the Borrower as to
such modification.

(l)  The definition of the term “Interest Period” in Section 1.01 of the Credit
Agreement is hereby amended by (i) adding the text “or EURIBOR Borrowing”
immediately after each occurrence of the text “Eurocurrency Borrowing” in such
definition, (ii) adding the text “or EURIBOR Term Borrowing” immediately after
the first occurrence of the text “Eurocurrency Term Borrowing” in such
definition and (iii) adding the text “or EURIBOR Term Borrowing, as the case may
be,” immediately after the second occurrence of the text “Eurocurrency Term
Borrowing” in such definition.

(m)  The definition of the term “Lenders” in Section 1.01 of the Credit
Agreement is hereby amended by adding the text “or on Schedule I or Schedule II
to Amendment No. 4” immediately after the text “Schedule 2.01” in such
definition.

 

--------------------------------------------------------------------------------

7

(n)  The definition of the term “Loans” in Section 1.01 of the Credit Agreement
is hereby amended by adding the text “, or pursuant to Amendment No. 4
(including, for the avoidance of doubt, the Tranche B-1 Euro Term Loans and the
Tranche B-1 US$ Term Loans)” immediately after the text “Refinancing Facility
Agreement” in such definition.

(o)  The definition of the term “Maturity Date” in Section 1.01 of the Credit
Agreement is hereby amended by adding the text “, the Tranche B-1 Euro Term
Maturity Date, the Tranche B-1 US$ Term Maturity Date” immediately after the
text “Tranche B Term Maturity Date” in such definition.

(p)  The definition of the term “Permitted Foreign Currency” in Section 1.01 of
the Credit Agreement is hereby amended by (i) replacing the comma immediately
after the text “means” in such definition with the text “(a)” and (ii) inserting
the text “, and (b) with respect to any Tranche B-1 Euro Term Loan, Euros”
immediately after the text “as applicable” in such definition.

(q)  The definition of the term “Reference Rate” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“Reference Rate” means, for any day, (a) in connection with any determination
made with respect to Incremental Term Loans denominated in dollars,  the
Adjusted LIBO Rate as of such day for a Eurocurrency Borrowing with an Interest
Period of three months’ duration (without giving effect to the last sentence of
the definition of the term “Adjusted LIBO Rate” herein) and (b) in connection
with any determination made with respect to Incremental Term Loans denominated
in Euros, the Adjusted EURIBO Rate as of such day for a EURIBOR Borrowing with
an Interest Period of three months’ duration (without giving effect to the last
sentence of the definition of the term “Adjusted EURIBO Rate” herein).

(r)  The definition of the term “Refinancing Term Loan Indebtedness” in Section
1.01 of the Credit Agreement is hereby amended by inserting the text “, the
Tranche B-1 Euro Term Lenders and the Tranche B-1 US$ Term Lenders” immediately
after the text “Tranche B Term Lenders” in such definition.

(s)  The definition of the term “Repricing Transaction” in Section 1.01 of the
Credit Agreement is hereby amended by (i) adding the text “, the Tranche B-1
Euro Term Borrowings or the Tranche B-1 US$ Term Borrowings” immediately after
each occurrence of the text “Tranche B Term Borrowings” in such definition and
(ii) adding the text “, the Tranche B-1 Euro Term Loans or the Tranche B-1 US$
Term Loans, as applicable” immediately after the text “Tranche B Term Loans” in
such definition.

(t)  The definition of the term “Term Commitments” in Section 1.01 of the Credit
Agreement is hereby amended by adding the text “, the Tranche B-1 Euro Term

 

--------------------------------------------------------------------------------

8

Commitments, the Tranche B-1 US$ Term Commitments” immediately after the text
“Tranche B Term Commitments” in such definition.

(u)  The definition of the term “Term Lenders” in Section 1.01 of the Credit
Agreement is hereby amended by adding the text “, the Tranche B-1 Euro Term
Lenders, the Tranche B-1 US$ Term Lenders” immediately after the text “Tranche B
Term Lenders” in such definition.

(v)  The definition of the term “Term Loans” in Section 1.01 of the Credit
Agreement is hereby amended by adding the text “, the Tranche B-1 Euro Term
Loans, the Tranche B-1 US$ Term Loans” immediately after the text “Tranche B
Term Loans” in such definition.

(w)  The definition of the term “Weighted Average Yield” in Section 1.01 of the
Credit Agreement is hereby amended by replacing clause (b) of the proviso to
such definition with the following text:

(b) with respect to the calculation of the Weighted Average Yield of the Tranche
B Term Loans, the Tranche B-1 Euro Term Loans or the Tranche B-1 US$ Term Loans
in connection with any Incremental Term Loans, (i) to the extent that the
Reference Rate on the effective date of such Incremental Term Loans is, (A) in
the case of Incremental Term Loans denominated in dollars, less than 0.75%, then
the amount of such difference shall be deemed to be added to the Weighted
Average Yield for the Tranche B Term Loans, (B) in the case of Incremental Term
Loans denominated in Euros, less than 0.75%, then the amount of such difference
shall be deemed to be added to the Weighted Average Yield for the Tranche B-1
Euro Term Loans and (C) in the case of Incremental Term Loans denominated in
dollars, less than 0.00%, then the amount of such difference shall be deemed to
be added to the Weighted Average Yield for the Tranche B-1 US$ Term Loans, in
each case solely for the purposes of determining whether an increase in the
interest rate for the Tranche B Term Loans, the Tranche B-1 Euro Term Loans or
the Tranche B-1 US$ Term Loans, as applicable, shall be required pursuant to
Section 2.21(b) and (ii) to the extent that the Reference Rate on the effective
date of such Incremental Term Loans is less than the interest rate floor, if
any, applicable to such Incremental Term Loans, then the amount of such
difference shall be deemed to be added to the Weighted Average Yield of such
Incremental Term Loans solely for the purpose of determining whether an increase
in the interest rate for the Tranche B Term Loans, the Tranche B-1 Euro Term
Loans or the Tranche B-1 US$ Term Loans, as applicable, shall be required
pursuant to Section 2.21(b)

SECTION 3.  Amendments to Article II of the Credit Agreement.  Article II of the
Credit Agreement is hereby amended as follows:

(a)  [Reserved]

 

--------------------------------------------------------------------------------

9

(b)  Paragraph (c) of Section 2.02 of the Credit Agreement is hereby amended by
adding a period immediately after the second occurrence of the text “Borrowing
Minimum” in such paragraph.

(c)  Section 2.03 of the Credit Agreement is hereby amended by adding the text
“, a Tranche B-1 Euro Term Borrowing, a Tranche B-1 US$ Term Borrowing”
immediately after the text “Tranche B Term Borrowing” in clause (i) of such
Section.

(d)  Section 2.07 of the Credit Agreement is hereby amended by adding the text
“and EURIBOR Borrowings” immediately after the text “Permitted Foreign Currency”
in the first proviso in such Section.

(e)  Section 2.08 of the Credit Agreement is hereby amended by (i) changing the
current clause (ii) in paragraph (a) of such Section to clause (iv) and (ii)
inserting the following new clauses (ii) and (iii) in the appropriate numerical
order:  “, (ii) the Tranche B-1 Euro Term Commitments shall automatically
terminate at 5:00 p.m., New York City time, on the Amendment No. 4 Effective
Date, (iii) the Tranche B-1 US$ Term Commitments shall automatically terminate
at 5:00 p.m., New York City time, on the Amendment No. 4 Effective Date”.

(f)  Paragraph (a) of Section 2.10 of the Credit Agreement is hereby amended by
adding the following text immediately after the amortization table in such
Section:

Subject to adjustment pursuant to paragraph (c) of this Section, the Borrower
shall repay Tranche B-1 Euro Term Borrowings on each date set forth below in the
aggregate principal amount set forth opposite such date:

Date

Amount

June 30, 2017

€1,000,000

September 30, 2017

€1,000,000

December 31, 2017

€1,000,000

March 31, 2018

€1,000,000

June 30, 2018

€1,000,000

September 30, 2018

€1,000,000

December 31, 2018

€1,000,000

March 31, 2019

€1,000,000

June 30, 2019

€1,000,000

September 30, 2019

€1,000,000

December 31, 2019

€1,000,000

March 31, 2020

€1,000,000

June 30, 2020

€1,000,000

September 30, 2020

€1,000,000

December 31, 2020

€1,000,000

March 31, 2021

€1,000,000

June 30, 2021

€1,000,000

September 30, 2021

€1,000,000

 

--------------------------------------------------------------------------------

10

December 31, 2021

€1,000,000

March 31, 2022

€1,000,000

Tranche B-1 Euro Term Maturity Date

€380,000,000

 

Subject to adjustment pursuant to paragraph (c) of this Section, the Borrower
shall repay Tranche B-1 US$ Term Borrowings on each date set forth below in the
aggregate principal amount set forth opposite such date:

Date

Amount

June 30, 2017

$2,350,000

September 30, 2017

$2,350,000

December 31, 2017

$2,350,000

March 31, 2018

$2,350,000

June 30, 2018

$2,350,000

September 30, 2018

$2,350,000

December 31, 2018

$2,350,000

March 31, 2019

$2,350,000

June 30, 2019

$2,350,000

September 30, 2019

$2,350,000

December 31, 2019

$2,350,000

March 31, 2020

$2,350,000

June 30, 2020

$2,350,000

September 30, 2020

$2,350,000

December 31, 2020

$2,350,000

March 31, 2021

$2,350,000

June 30, 2021

$2,350,000

September 30, 2021

$2,350,000

December 31, 2021

$2,350,000

March 31, 2022

$2,350,000

Tranche B-1 US$ Term Maturity Date

$893,000,000

 

(g)  Paragraph (b) of Section 2.10 of the Credit Agreement is hereby amended by
(i) changing the current clause (ii) in such paragraph to clause (iv) and (ii)
inserting the following new clauses (ii) and (iii) in the appropriate numerical
order:  “, (ii) all Tranche B-1 Euro Term Loans shall be due and payable on the
Tranche B-1 Euro Term Maturity Date, (iii) all Tranche B-1 US$ Term Loans shall
be due and payable on the Tranche B-1 US$ Term Maturity Date”.

(h)  Paragraph (c) of Section 2.11 of the Credit Agreement is hereby amended by
adding the following text “or, (i) in the case of the Headquarters Sale and
Leaseback, within 91 days after such Net Proceeds are received and (ii) in the
case of any other” immediately before the text “Prepayment Event described in
clause (a) or (b) of

 

--------------------------------------------------------------------------------

11

the definition of the term “Prepayment Event”, within three Business Days after
such Net Proceeds are received” appearing in the second parenthetical in such
paragraph.

(i)  Paragraph (d) of Section 2.11 of the Credit Agreement is hereby amended by
(i) adding the following text at the end of the first proviso of such
paragraph:  “, excluding any such prepayments to the extent financed from
Excluded Sources (for the avoidance of doubt, the prepayment of the Tranche B
Term Loans on the Amendment No. 4 Effective Date with the proceeds of the
Tranche B-1 Euro Term Loans and the Tranche B-1 US$ Term Loans shall not result
in a reduction of the amount of Term Loans, if any, required to be prepaid
pursuant to this paragraph (d))”; and (ii) deleting the text “, excluding any
such prepayments to the extent financed from Excluded Sources” at the end of the
second proviso of such paragraph.

(j)  Paragraph (e) of Section 2.11 of the Credit Agreement is hereby amended by
(i) adding the text “, Tranche B-1 Euro Term Borrowings and Tranche B-1 US$ Term
Borrowings” immediately after the text “Tranche B Term Borrowings” in such
paragraph, (ii) adding the text “, Tranche B-1 Euro Term Lender and Tranche B-1
US$ Term Lender” immediately after the text “Tranche B Term Lender” in such
paragraph and (iii) adding the text “, Tranche B-1 Euro Term Loans, Tranche B-1
US$ Term Loans” after each occurrence of the text “Tranche B Term Loans” in such
paragraph.

(k)  Paragraph (g) of Section 2.11 of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:

(g)  All (i) prepayments of (A) Tranche B Term Borrowings pursuant to clause (a)
above effected on or prior to the date that is twelve months after the Effective
Date and (B) Tranche B-1 Euro Term Borrowings and Tranche B-1 US$ Term
Borrowings pursuant to clause (a) above effected on or prior to the date that is
six months after the Amendment No. 4 Effective Date, in each case with the
proceeds of a Repricing Transaction and (ii) amendments, amendments and
restatements or other modifications of this Agreement (A) in the case of Tranche
B Term Borrowings, on or prior to the date that is twelve months after the
Effective Date and (B) in the case of Tranche B-1 Euro Term Borrowings and
Tranche B-1 US$ Term Borrowings, on or prior to the date that is six month after
the Amendment No. 4 Effective Date, the effect of which is a Repricing
Transaction, in each case shall be accompanied by a fee payable to the Tranche B
Term Lenders, the Tranche B-1 Euro Term Lenders or the Tranche B-1 US$ Term
Lenders, as applicable, in an amount equal to 1.00% of the aggregate principal
amount of the Tranche B Term Borrowings, the Tranche B-1 Euro Term Borrowings or
the Tranche B-1 US$ Term Borrowings, respectively, so prepaid, in the case of a
transaction described in clause (i) of this paragraph, or 1.00% of the aggregate
principal amount of Tranche B Term Borrowings, the Tranche B-1 Euro Term
Borrowings or the Tranche B-1 US$ Term Borrowings, respectively, affected by
such amendment, amendment and restatement or other modification, in the case of
a transaction described in clause (ii) of

 

--------------------------------------------------------------------------------

12

this paragraph.  Notwithstanding the foregoing, this paragraph shall not apply
to a refinancing of all the Loans outstanding under this Agreement in connection
with another transaction not permitted by this Agreement (as determined prior to
giving effect to any amendment, amendment and restatement or other modification
of this Agreement being adopted in connection with such transaction); provided
that the primary purpose of such transaction is not to effect a Repricing
Transaction.  Such fee shall be paid by the Borrower to the Administrative
Agent, for the account of the Term Lenders of the applicable Class, on the date
of such prepayment.

(l)  Paragraph (a) of Section 2.21 of the Credit Agreement is hereby amended by
(i) adding the following text immediately after the text “$5,000,000” in such
paragraph:  “(or, in the case of Incremental Term Loans denominated in Euros,
the smallest amount of Euros that is an integral multiple of €100,000 and that
has a Dollar Equivalent in excess of $5,000,000)”; (ii) replacing the text “that
is not less than $50,000,000” in such paragraph with the text “the Dollar
Equivalent of which is not less than $50,000,000”; and (iii) by adding the text
“an amount the Dollar Equivalent of which is” immediately prior to the second
occurrence of the text “$50,000,000” in such paragraph.

(m)  Paragraph (b) of Section 2.21 of the Credit Agreement is hereby amended by
(i) replacing the text “and the Tranche B Term Loans,” in clause (i) of such
paragraph with the text “, the Tranche B Term Loans, the Tranche B-1 Euro Term
Loans and the Tranche B-1 US$ Term Loans and”; (ii) inserting the text “, the
Tranche B-1 Euro Term Loans (if denominated in Euros) and the Tranche B-1 US$
Term Loans” immediately after the first occurrence of the text “Tranche B Term
Loans” in clause (ii) of such paragraph; (iii) inserting the text “ or the
Tranche B-1 US$ Term Loans (in the case of Incremental Term Loans denominated in
dollars) or the Tranche B-1 Euro Term Loans (in the case of Incremental Term
Loans denominated in Euros)” immediately after the first occurrence of the text
“Tranche B Term Loans” in clause (A) of the first proviso to such paragraph;
(iv) replacing the text “Tranche B Term Loans” in the first parenthetical
statement in clause (A) of the first proviso to such paragraph with the text
“such Term Loans”; (v) inserting the text “, the Tranche B-1 Euro Term Loans or
the Tranche B-1 US$ Term Loans, as applicable,” immediately after each
subsequent occurrence of the text “Tranche B Term Loans” in clause (A) of the
first proviso to such paragraph; (vi) replacing the text “18 months after the
Effective Date” in clause (x) of the second proviso of such paragraph with the
text “18 months after the Amendment No. 4 Effective Date”; (vii) inserting the
text “, Tranche B-1 Euro Term Loans, Tranche B-1 US$ Term Loans” immediately
after each subsequent occurrence of the text “Tranche B Term Loans” in the
second proviso of such paragraph; (viii) replacing clause (C) of such paragraph
in its entirety with the following text:  “any Incremental Term Loan shall not
have (1) a final maturity date that is earlier than the latest of the Tranche B
Term Maturity Date, the Tranche B-1 Euro Term Maturity Date or the Tranche B-1
US$ Term Maturity Date or (2) a weighted average life to maturity that is
shorter than the remaining weighted average life to maturity of any of the
then-remaining Tranche B Term Loans, Tranche B-1 Euro Term Loans or Tranche B-1
US$ Term Loans”; and (ix) inserting the

 

--------------------------------------------------------------------------------

13

text “, Tranche B-1 Euro Term Loan, Tranche B-1 US$ Term Loans” immediately
after the text “Tranche B Term Loans” in the last sentence of such paragraph.

SECTION 4.  Amendments to Article III of the Credit Agreement.  Article III of
the Credit Agreement is hereby amended as follows:

(a)  Paragraph (d) of Section 3.05 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

(d)  As of the Effective Date, except as otherwise disclosed to the
Administrative Agent,  none of the Borrower or any Restricted Subsidiary has
received written notice of, or has knowledge of, the occurrence (and still
pending as of the Effective Date) or pendency or contemplation of any
condemnation or other casualty event affecting all or any portion of a Mortgaged
Property, except as would not reasonably be expected to have a Material Adverse
Effect.

(b)  The second sentence of paragraph (a) of Section 3.12 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

As of the date that is 30 days following the date of the most recent financial
statements reflecting such amounts, (i) the present value of all accumulated
benefit obligations under each Plan sponsored by the Borrower or any Subsidiary
(based on the assumptions used for purposes of Accounting Standards Codification
Topic 715) did not exceed by more than $150,000,000 the fair market value of the
assets of such Plan, and (ii) the present value of all accumulated benefit
obligations of all underfunded Plans sponsored by the Borrower or any Subsidiary
(based on the assumptions used for purposes of Accounting Standards Codification
Topic 715) did not exceed by more than $150,000,000 the fair market value of the
assets of all such underfunded Plans.

SECTION 5.  Amendments to Article V of the Credit Agreement.  Article V of the
Credit Agreement is hereby amended as follows:

(a)  Clause (j) of Section 5.01 of the Credit Agreement is hereby amended by
adding the text “the Total Assets,” after each occurrence of the text
“Consolidated Total Assets,” in such clause.

(b)  Paragraph (a) of Section 5.10 of the Credit Agreement is hereby amended by
adding the following sentence immediately after the second sentence of such
paragraph:  “The proceeds of the Tranche B-1 Euro Term Loans and the Tranche B-1
US$ Term Loans will be used on the Amendment No. 4 Effective Date solely to
prepay the outstanding principal amount of the Tranche B Term Loans, together
with any accrued but unpaid interest thereon, and to pay fees and expenses
payable in connection with Amendment No. 4.”

 

--------------------------------------------------------------------------------

14

(c)  Section 5.15 of the Credit Agreement is hereby amended by adding the text
“(prior to the Amendment No. 4 Effective Date) and the Tranche B-1 Euro Term
Loans and the Tranche B-1 US$ Term Loans (on and after the Amendment No. 4
Effective Date)” immediately after the text “Tranche B Term Loans” in such
Section.

SECTION 6.  Amendments to Article VI of the Credit Agreement.  Article VI of the
Credit Agreement is hereby amended as follows:

(a)  Clause (f) of Section 6.01 of the credit Agreement is hereby amended by (i)
replacing the text “270” in such clause with the text “365” and (ii) replacing
the second proviso of such clause with the following text:  “provided, further,
that, immediately after giving effect to any incurrence of Indebtedness in
accordance with this clause (f), the aggregate outstanding principal amount of
Indebtedness incurred in accordance with this clause (f) shall not exceed the
greater of (x) $300,000,000 and (y) 4.75% of Total Assets (as adjusted to give
pro forma effect to any assets purchased with the proceeds of the Indebtedness
to be incurred; provided that such assets are acquired substantially
concurrently with the incurrence of such Indebtedness)”.

(b)  Clause (e) of Section 6.02 of the credit Agreement is hereby amended by (i)
replacing the text “270” in such clause with the text “365” and (ii) replacing
clause (iii) of the proviso of such clause with the following text:  “the
Indebtedness secured thereby does not exceed the lesser of the cost of
acquiring, constructing or improving such fixed or capital asset or, in the case
of Indebtedness permitted by clause (f)(i) of Section 6.01, its fair market
value at the time such security interest attaches, and in any event, immediately
after giving effect to the incurrence of any Lien in accordance with this clause
(e), the aggregate outstanding principal amount of such Indebtedness does not
exceed the greater of (x) $300,000,000 and (y) 4.75% of Total Assets (as
adjusted to give pro forma effect to any assets purchased with the proceeds of
the Indebtedness to be incurred; provided that such assets are acquired
substantially concurrently with the incurrence of such Indebtedness)”.

(c)  Section 6.06 of the Credit Agreement is hereby amended by (i) deleting the
text “or indirectly” in such Section, (ii) replacing the text “270” in such
Section with the text “365”, (iii) deleting the text “and” before clause (b) in
such Section, (iv) adding the text “(c) sales of any asset by the Borrower or
any Subsidiary and the subsequent lease of such asset by the Borrower or any
Subsidiary for a principal amount not in excess of the greater of (x)
$200,000,000 and (y) 2.5% of Consolidated Total Assets in the aggregate” after
the clause (b) in such Section and (v) replacing the text “or clause (b)” in
clause (i) to the provision to such Section with the text “, clause (b) or
clause (c)”.

SECTION 7.  Amendment to Article VIII of the Credit Agreement.  Article VIII of
the Credit Agreement is hereby amended by adding the following new paragraph
immediately after the third paragraph of such Article:

The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or

 

--------------------------------------------------------------------------------

15

enforce, compliance with the provisions hereof relating to Disqualified
Institutions.  Without limiting the generality of the foregoing, the
Administrative Agent shall not ‎(x) be obligated to ascertain, monitor or
inquire as to whether any Lender or Participant or prospective Lender or
Participant is a Disqualified ‎Institution or (y) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any ‎Disqualified Institution.

SECTION 8.  Amendments to Article IX of the Credit Agreement.  Article IX of the
Credit Agreement is hereby amended as follows:

(a)  Section 9.01 of the Credit Agreement is hereby amended by adding the
following new paragraph (e) in the appropriate alphabetical order:

(e)  Disqualified Institutions.  Notwithstanding Section 9.01(a), the Borrower
agrees to notify the Administrative Agent of any update to the list of
Disqualified Institutions in writing at the following
address:  JPMDQ_Contact@jpmorgan.com.

(b)  Clause (x) of the first proviso of paragraph (b) of Section 9.02 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:  “change the rights of the Tranche B Term Lenders, the Tranche B-1 Euro
Term Lenders or the Tranche B-1 US$ Term Lenders to decline mandatory
prepayments as provided in Section 2.11 or the rights of any Additional Lenders
of any Class to decline mandatory prepayments of Term Loans of such Class as
provided in the applicable Incremental Facility Amendment, without the written
consent of Tranche B Term Lenders, Tranche B-1 Euro Term Lenders, Tranche B-1
US$ Term Lenders or Additional Lenders of such Class, as applicable, holding a
majority of the outstanding Tranche B Term Loans, Tranche B-1 Euro Term Loans,
Tranche B-1 US$ Term Loans or Incremental Term Loans of such Class, as
applicable”.

(c)  Paragraph (ii) of Section 9.04(b) of the Credit Agreement is hereby amended
by (i) adding the text “(or, if the applicable Term Loan is denominated in
Euros, €1,000,000)” immediately after the text “$1,000,000” in such paragraph
and (ii) replacing the text “and (2)” appearing in the proviso to clause (C) of
such paragraph with the text “, (2) no such processing and recordation fee shall
be payable in connection with the assignment or delegation of any Tranche B-1
US$ Term Loan or Tranche B-1 Euro Term Loan occurring on or prior to the date
that is 30 days after the Amendment No. 4 Effective Date in connection with the
primary syndication of such Term Loans and (3)”.

(d)  Section 9.04 of the Credit Agreement is hereby amended by adding the
following new paragraph (g) in the appropriate alphabetical order:

(g)  Disqualified Institutions.

(i)  No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning or participating Lender entered into a binding

 

--------------------------------------------------------------------------------

16

agreement to sell and assign or participate, as the case may be, all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment or participation in
writing in its sole and absolute discretion, in which case such Person will not
be considered a Disqualified Institution for the purpose of such assignment or
participation).  For the avoidance of doubt, with respect to any assignee or
participant that becomes a Disqualified Institution after the applicable Trade
Date (including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, the definition of “Disqualified
Institution”), (x) such assignee or participant shall not retroactively be
disqualified from becoming a Lender and (y) the execution by the Borrower of an
Assignment and Assumption with respect to such assignee shall not by itself
result in such assignee no longer being considered a Disqualified
Institution.  Any assignment in violation of this Section 9.04(g)(i) shall not
be void, but the other provisions of this Section 9.04(g) shall apply.

(ii)  If any assignment or participation is made to any Disqualified Institution
without the Borrower’s prior written consent in violation of Section 9.04(g)(i),
or if any Person becomes a Disqualified Institution after the applicable Trade
Date, the Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent, (A) terminate
any Revolving Commitment of such Disqualified Institution and repay all
obligations of the Borrower owing to such Disqualified Institution in connection
with such Revolving Commitment, (B) in the case of outstanding Term Loans held
by Disqualified Institutions, purchase or prepay such Term Loan by paying the
lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such Term Loans, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and/or (C) require such Disqualified
Institution to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 9.04), all of its interest, rights and
obligations under this Agreement to one or more Eligible Assignees at the lesser
of (x) the principal amount thereof and (y) the amount that such Disqualified
Institution paid to acquire such interests, rights and obligations, in each case
plus accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder.

(iii)  Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to the Lenders by the Borrower
or any of its Affiliates or by the Administrative Agent or any other Lender, (y)
attend or participate in meetings attended by the Lenders and the Administrative
Agent or (z) access any electronic site established for the Lenders or
confidential communications from counsel to or financial advisors of the
Administrative Agent or the Lenders and (B) (x)

 

--------------------------------------------------------------------------------

17

for purposes of any consent to any amendment, waiver or modification of, or any
action under, and for the purpose of any direction to the Administrative Agent
or any Lender to undertake any action (or refrain from taking any action) under
this Agreement or any other Loan Document, each Disqualified Institution will be
deemed to have consented in the same proportion as the Lenders that are not
Disqualified Institutions consented to such matter and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Law, each Disqualified Institution party hereto hereby agrees (1)
not to vote on such plan, (2) if such Disqualified Institution does vote on such
plan notwithstanding the restriction in the foregoing clause (1), such vote will
be deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such plan in accordance with Section
1126(c) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws) and (3) not to contest any request by any party for a determination
by the Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).

(iv)  The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion  of the Platform that is designated for “public side” Lenders and/or (B)
provide the DQ List to each Lender requesting the same.

(e)  Section 9.12 of the Credit Agreement is hereby amended by adding the
following text at the end of clause (f)(i) of such Section:  “(it being
understood that the list of Disqualified Institutions may be disclosed to any
assignee or Participant, or prospective assignee or Participant, in reliance on
this clause (f)); provided that no disclosure of Information may be made under
this clause (f)(i) to any Disqualified Institution)”.

SECTION 9.  Amendment to Assignment and Assumption.  Exhibit A and Exhibit G to
the Credit Agreement are hereby amended and restated in their entirety in the
form of Exhibit A and Exhibit G hereto, respectively.

SECTION 10.  Representations and Warranties.  Each Loan Party represents and
warrants to the Administrative Agent and to each of the Lenders (including,
without limitation, the Tranche B-1 Euro Term Lenders and the Tranche B-1 US$
Term Lenders) and the Issuing Banks that:

(a)  This Amendment has been duly authorized, executed and delivered by it and
constitutes a legal, valid and binding obligation of each Loan Party,
enforceable

 

--------------------------------------------------------------------------------

18

against such Loan Party in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(b)  The representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects (or, in the case of
representations and warranties qualified as to materiality, in all respects) on
and as of the date hereof (other than with respect to any representation and
warranty that expressly relates to a prior date, in which case such
representation and warranty is true and correct in all material respects (or in
all respects, as applicable) as of such earlier date).

(c)  At the time of and immediately after giving effect to this Amendment, no
Default shall have occurred and be continuing.

SECTION 11.  Effectiveness.  Except as expressly provided in the next succeeding
paragraph of this Section 11, this Amendment shall become effective as of the
date first above written (the “Amendment No. 4 Effective Date”) when:

(a)  the Administrative Agent shall have received counterparts of this Amendment
that, when taken together, bear the signatures of (i) each Loan Party, (ii) each
Tranche B-1 Euro Term Lender, (iii) each Tranche B-1 US$ Term Lender and (iv)
Lenders under the Credit Agreement that, immediately prior to the effectiveness
of this Amendment, constitute the Required Lenders;

(b)  the Administrative Agent shall have received (i) with respect to each Loan
Party, secretary’s certificates of the type delivered to the Administrative
Agent pursuant to Section 4.01(c) of the Credit Agreement, dated as of the
Amendment No. 4 Effective Date (including the attachments thereto and, except in
the case of ChemFirst Inc., a Mississippi corporation (“ChemFirst”), a good
standing certificate dated as of a date substantially concurrent with the
Amendment No. 4 Effective Date), (ii) a certificate of a Responsible Officer
confirming compliance with the condition set forth in paragraph (d) of this
Section 11 and (iii) a favorable written opinion (addressed to the
Administrative Agent, the Issuing Banks and the Lenders (including, without
limitation, the Tranche B-1 Euro Term Lenders and the Tranche B-1 US$ Term
Lenders)), in form and substance reasonably satisfactory to the Administrative
Agent, of Morrison & Foerster LLP, counsel for the Loan Parties, dated as of the
Amendment No. 4 Effective Date and covering such matters relating to the Loan
Parties and this Amendment as the Administrative Agent may reasonably request;

(c)  the Administrative Agent and the Lenders (including, without limitation,
the Tranche B-1 Euro Term Lenders and the Tranche B-1 US$ Term Lenders) shall
have received payment of all fees and expenses required to be paid or reimbursed
by the Borrower or any other Loan Party under or in connection with this
Amendment and any other Loan Document, including those expenses set forth in
Section 17 hereof;

 

--------------------------------------------------------------------------------

19

(d)  the representations and warranties set forth in Section 10 hereof shall be
true and correct as of the Amendment No. 4 Effective Date;

(e)  the Administrative Agent shall have received from the Borrower, in
accordance with Section 2.03 of the Credit Agreement (giving effect to the
amendments to such Section contemplated hereby), a Borrowing Request with
respect to the funding of the Tranche B-1 Euro Term Loans and the Tranche B-1
US$ Term Loans on the Amendment No. 4 Effective Date;

(f)  the Administrative Agent shall have received from the Borrower, in
accordance with Section 2.11 of the Credit Agreement, a notice of prepayment
with respect to the prepayment of all the outstanding principal amount of the
Tranche B Term Loans on the Amendment No. 4 Effective Date; and

(g)  the Administrative Agent shall have received from the Borrower (i) a
completed “Standard Flood Hazard Determination Form” of the Federal Emergency
Management Agency (or any successor Governmental Authority performing a similar
function) (a “Flood Certificate”) with respect to each Mortgaged Property, which
Flood Certificate shall (A) be addressed to the Administrative Agent, (B) be
completed by a company which has guaranteed the accuracy of the information
contained therein and (C) otherwise comply with the National Flood Insurance
Program created by the U.S. Congress pursuant to the National Flood Insurance
Act of 1968, the Flood Disaster Protection Act of 1973, the National Flood
Insurance Reform Act of 1994, the Flood Insurance Reform Act of 2004 and The
Biggert-Waters Flood Insurance Reform Act of 2012 (in each case as amended from
time to time) and any successor statutes (collectively, the “Flood Program”);
(ii) evidence describing whether the community in which each Mortgaged Property
is located participates in the Flood Program; (iii) if any Flood Certificate
states that a Mortgaged Property is located in an area having special flood
hazards as described in the National Flood Insurance Act of 1968 (as amended
from time to time) and any successor statute (a “Flood Zone”), the Borrower’s
written acknowledgment of receipt of written notification from the
Administrative Agent (A) as to the existence of each such Mortgaged Property and
(B) as to whether the community in which each such Mortgaged Property is located
is participating in the Flood Program; and (iv) if any Mortgaged Property is
located in a Flood Zone and is located in a community that participates in the
Flood Program, evidence that the applicable Loan Party has obtained a policy of
flood insurance that is in compliance with the Flood Program and all regulations
promulgated thereunder.

Notwithstanding the foregoing, the amendment to paragraph (c) of Section 2.11 of
the Credit Agreement that is set forth in Section 3(h) hereof shall become
effective immediately upon the Administrative Agent having received counterparts
of this Amendment that, when taken together, bear the signatures of (i) each
Loan Party and (ii) Lenders under the Credit Agreement that, immediately prior
to the effectiveness of the amendment set forth in Section 3(h) hereof,
constitute the Required Lenders.

In addition, each of the representation and warranty set forth in Section 10(b)
hereof and the condition to effectiveness set forth in clause (d) of this
Section 11, in

 

--------------------------------------------------------------------------------

20

each case solely in respect of the representation and warranty set forth in
clause (a) of Section 3.01 of the Credit Agreement (solely as such
representation and warranty applies to the good standing of ChemFirst Inc. in
the State of Mississippi), shall be deemed to be true and correct (in the case
of Section 10(b) hereof) and satisfied (in the case of clause (d) of this
Section 11) in the event that the Borrower has delivered to the Administrative
Agent, on or prior to the Amendment No. 4 Effective Date, evidence reasonably
satisfactory to the Administrative Agent that all payments required to be made
by ChemFirst to cause it to be in good standing in the State of Mississippi as
of the Amendment No. 4 Effective Date have been made; provided, however, that
the Borrower shall cause ChemFirst to deliver to the Administrative Agent a
certificate from the Secretary of State of the State of Mississippi indicating
that ChemFirst is in good standing in the State of Mississippi no later than the
date that is 30 days after the Amendment No. 4 Effective Date (or such later
date as the Administrative Agent may agree in its sole discretion).

SECTION 12.  Mortgage Covenant.  The Borrower agrees that, not later than the
date that is 30 days after the Amendment No. 4 Effective Date (or such longer
period of time as the Administrative Agent, in its sole discretion, may agree in
writing), it shall take all such actions and execute and deliver to the
Administrative Agent, or caused to be executed and delivered to the
Administrative Agent, all such amendments to the Mortgages and other documents,
instruments, agreements and certificates that the Administrative Agent shall
reasonably request to ensure that the Mortgages in effect as of the Amendment
No. 4 Effective Date continue to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a valid first-priority security interest
(subject to Liens) in the real property and improvements thereto covered by such
Mortgages after giving effect to the incurrence of the Tranche B-1 Euro Term
Loans and the Tranche B-1 US$ Term Loans and the substantially concurrent
prepayment of the Tranche B Term Loans and shall deliver to the Administrative
Agent date down and modification endorsements to the existing title insurance
policies in favor of the Administrative Agent with respect to the Mortgaged
Properties and opinions with respect to the foregoing.

SECTION 13.  Reaffirmation.  Each Loan Party hereby (a) reaffirms and confirms
its respective guarantees, pledges, grants of security interests and other
obligations under the Credit Agreement (as amended hereby) and each of the other
Loan Document to which it is a party, in respect of, and to secure, the
Obligations and (b) agrees that, notwithstanding the effectiveness of this
Amendment and the transactions contemplated hereby, the Loan Documents to which
it is a party, and such guarantees, pledges, grants of security interests and
other obligations thereunder, shall continue to be in full force and effect in
accordance with the terms thereof.

SECTION 14.  Credit Agreement.  Except as expressly set forth herein, this
Amendment (a) shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders (including,
without limitation, the Tranche B-1 Euro Term Lenders and the Tranche B-1 US$
Term Lenders), the Administrative Agent, the Borrower or any other Loan Party
under the Credit Agreement or any other Loan Document and (b) shall not alter,
modify, amend or in any

 

--------------------------------------------------------------------------------

21

way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect.  Nothing herein shall be deemed to entitle the Borrower or any other
Loan Party to any future consent to, or waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document in similar or
different circumstances.  After the date hereof, any reference in the Loan
Documents to the Credit Agreement shall mean the Credit Agreement as modified
hereby.  This Amendment shall constitute a “Loan Document” for all purposes of
the Credit Agreement and the other Loan Documents.

SECTION 15.  Applicable Law; Waiver of Jury Trial.  (a)  THIS AMENDMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

(b)  EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.10 OF THE CREDIT
AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

SECTION 16.  Counterparts; Amendment.  This Amendment may be executed in two or
more counterparts, each of which shall constitute an original but all of which
when taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Amendment.  This Amendment may not be amended nor may any provision
hereof be waived except pursuant to a writing signed by each Loan Party, each
Tranche B-1 Euro Term Lender, each Tranche B-1 US$ Term Lender, the
Administrative Agent and the Required Lenders.

SECTION 17.  Expenses.  The Borrower agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Amendment to the extent required under Section 9.03 of the Credit Agreement.

SECTION 18.  Headings.  The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.

 

 

[Signature Pages Follow]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

THE CHEMOURS COMPANY

By

 

/s/ Mark E. Newman

 

Name: Mark E. Newman

 

Title: Senior Vice President and Chief Financial Officer

 

 

THE CHEMOURS COMPANY FC, LLC

By

 

/s/ Mark E. Newman

 

Name: Mark E. Newman

 

Title: Senior Vice President and Chief Financial Officer

 

 

THE CHEMOURS COMPANY TT, LLC

By

 

/s/ Mark E. Newman

 

Name: Mark E. Newman

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

chemfirst inc.

By

 

/s/ Mark E. Newman

 

Name: Mark E. Newman

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

first chemical corporation

By

 

/s/ Mark E. Newman

[Amendment No. 4 Signature Page]

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Mark E. Newman

 

Title: Senior Vice President and Chief Financial Officer

 

 

ft chemical, inc.

By

 

/s/ Mark E. Newman

 

Name: Mark E. Newman

 

Title: Senior Vice President and Chief Financial Officer

 

 

first chemical holdings, llc

By

 

/s/ Mark E. Newman

 

Name: Mark E. Newman

 

Title: Senior Vice President and Chief Financial Officer

 

 

first chemical texas, l.p.,

By FT Chemical, Inc., its general partner

By

 

/s/ Mark E. Newman

 

Name: Mark E. Newman

 

Title: Senior Vice President and Chief Financial Officer






[Amendment No. 4 Signature Page]

 

 

 

--------------------------------------------------------------------------------

 

jpmoRGAN CHASE BANK, N.A., as Administrative Agent,

By

 

/s/ Peter S. Predun

 

Name: Peter S. Predun

 

Title: Executive Director

 

 

 

 

 

 

[Amendment No. 4 Signature Page]

 

 

 

--------------------------------------------------------------------------------

 

 

[Lender signature pages are on file with the Administrative Agent]




 

--------------------------------------------------------------------------------

SCHEDULE I

[Schedule I is on file with the Administrative Agent]

 

 




 

--------------------------------------------------------------------------------

SCHEDULE II

[Schedule II is on file with the Administrative Agent]

 

 

 